PER CURIAM.
George Hill, Sr., Appellant, filed a petition for writ of mandamus seeking to compel the Department of Corrections to follow its own rules governing missing inmate property. Three categories of property are at issue: legal documents, a bank book, and photographs. The circuit court ruled that Appellant’s claim is time-barred under section 95.11(5)(f), Fla. Stat. (2009), as to the legal documents and that it is subject to dismissal for failure to exhaust administrative remedies as to the bank book and photographs. We agree with the circuit court’s ruling concerning the photographs and affirm that portion of the order. We are satisfied, however, that Appellant exhausted his administrative remedies concerning the bank book and that his claim concerning the loss of his legal documents did not accrue until at least January 2010, less than a year before the filing of his petition for writ of mandamus. We, therefore, reverse the dismissal of the claims regarding the bank *268book and legal documents and remand for further proceedings.
AFFIRMED in part; REVERSED in part; and REMANDED.
DAVIS, RAY, and SWANSON, JJ., concur.